Citation Nr: 1738890	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-13 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include dermatophytosis, tinea pedis, dermatitis, and jungle rot.

2.  Entitlement to service connection for a disorder characterized by boils.

3.  Entitlement to service connection for skin cancer, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Army service from August 1966 to August 1968, including service in the Republic of Vietnam.

This appeal initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board Remanded the claims addressed in this decision in April 2012 and in August 2014.  

In addition to the claims listed on the title page of this decision, the Board's August 2014 decision also denied an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  The Court vacated the part of the August 2014 Board decision that denied an evaluation in excess of 50 percent for PTSD, and Remanded that claim to the Board.  In December 2015, the Board Remanded that claim, along with a claim for a total disability evaluation based on individual unemployability, to the agency of original jurisdiction (AOJ).  The AOJ has not issued a supplemental statement of the case (SSOC) since the December 2015 Remand.  The record reflects continuing correspondence between VA and the Veteran's attorney regarding the claims remanded in December 2015.  It is not appropriate for the Board to address those claims at this time.

The December 2015 Remand noted that the Veteran had disagreed with the effective date assigned for the grant of service connection for diabetes mellitus, and directed that a statement of the case (SOC) be issued.  The Veteran withdrew his disagreement with the effective date assigned for the grant of service connection for diabetes mellitus by written correspondence dated in June 2016.  No issue regarding the effective date for the grant of service connection for diabetes mellitus remains pending, and no issue regarding the grant of service connection for diabetes mellitus is before the Board for appellate review.  

The Veteran testified before the undersigned by videoconference hearing in December 2011.  A transcript of that hearing is associated with the claims file.

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The medical evidence establishes that it is less than likely that a current skin disorder affecting the feet is related to the Veteran's service.

2.  The Veteran does not currently manifest skin cancer, and no disability residual to removal of a melanocomous skin cancer of the trunk is as likely as not related to the Veteran's service, nor may skin cancer of any type of the face, neck, or arms be presumed related to the Veteran's service.  

3.  The medical evidence establishes that it is as likely as not that a current skin disability manifested by boils, diagnosed as chloracne, or as consistent with chloracne, was related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder affecting the feet, diagnosed as tinea pedis, or for megameatus carcinoma of the trunk, or squamous cell carcinoma, or residuals thereof, or for actinic keratosis or seborrheic keratoses, are not met, nor may residuals be presumed to have been incurred as a result of the Veteran's service, to include his exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for chloracne are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist and notify

The Veteran was informed of the evidence needed to substantiate his claim and the types of evidence he might submit or identify in a letter issued by the RO in March 2008.  The Veteran acknowledged receipt of that letter later that same month, March 2008.  The Veteran has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided, nor has his attorney raised a concern regarding content or timing of notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service treatment records are associated with the claims file.  VA treatment records are associated with the claims file.  The Veteran submitted and identified private clinical records.  The Veteran was afforded VA examination of the skin, and medical opinions were obtained.  The Veteran attempted to obtain certain clinical records, and informed VA that those records had been destroyed and were unavailable.  

The claims addressed in this decision were Remanded for evidentiary development.  There has been substantial compliance with the actions directed in that Remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran provided testimony on his behalf before the undersigned in December 2011.  A VLJ who chairs a hearing before the Board has a duty to fully explain the issues and a duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  The VLJ who conducted the hearing focused on the elements necessary to substantiate the Veteran's claims then on appeal, including the claims addressed in this decision.  There has been no contention to the contrary. 

Therefore, the Board concludes that the duties to assist and notify in development of the claims on appeal have been met.  38 U.S.C.A. §§ 5101, 5102, 5103, 5104, 5107.

Claims for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, specified by statute and regulation, are presumed service-connected, if the requirements of 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Chloracne or an acneform disease consistent with chloracne is among the list of diseases which may be presumed related to exposure to herbicides.  Tinea pedis, commonly called athlete's foot, and skin cancers are not among the disease which may be presumed service-connected.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay persons may link an observable disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The onset and etiology of disease such as cancer are not readily amenable to lay diagnosis or probative lay comment regarding etiology or aggravation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Claims for service connection for skin disorders

Facts

The Veteran's service treatment records are brief.  Induction examination disclosed no skin disorder.  The Veteran sought treatment for "foot trouble" in December 1967, and was treated with foot soaks for at least one week.  The report of May 1968 separation examination does not disclose a diagnosis or report of a skin disorder.  The Veteran checked the "No" column in answer to whether he had a skin disease; the provider who completed the medical history for separation provided no comment.  

Private clinical records beginning in 1994 reflect that the Veteran was treated for several skin disorders, including a squamous cell carcinoma on the right upper arm, diagnosed in 1997, a melanocytic nevus, left chest, diagnosed in April 2002, and invasive carcinoma of the left chin, diagnosed and excised in 2007.  Additionally, the Veteran was treated for infected "lumps" in various areas.  These private clinical records are devoid of reference to treatment of the skin on the feet.

The Veteran was afforded VA examination of the skin in September 2008.  At that time, the Veteran reported that the rash he had on his feet during service had not returned.  The examiner stated that the dermatophytosis of the feet treated in service was not present at the 2008 VA examination.  The examiner stated that there was no active skin infection or rash on either foot.

At his December 2011 videoconference hearing, the Veteran testified that he sought treatment for "athlete's foot" during his service.  He further testified that, about four months after he separated from service, he sought private treatment for "athlete's foot."  He testified that, at that time, the private provider told him it could be "a battle" to stop a continuous infection of the feet.  He testified that he constantly had to keep his feet dry and had to use medication whenever the problem came back.  

The Veteran testified that he was first diagnosed with skin cancer on the back of his arm about 8 to 10 years after his service separation.  He testified to his belief that the skin cancer was due to exposure in service because that was not an area of his skin that had exposure to the sun in his civilian life.  The Veteran also testified that he sought treatment for boils about four months after his service separation.  He testified that the boils first started in his groin area.  Numerous boils required lancing over the years, and he required antibiotics to control this problem.

The Veteran was again afforded VA examination of the skin in May 2012.  The Veteran had several old scars on the nape and right side of the neck, on the left arm, thighs (groin), and ear lobes.  The Veteran reported these scars were the result of "cysts" he had been having every few months since his service discharge.  The Veteran also had mild scaling between the toes on both feet.  The examiner opined that the manifestations behinds the ears were consistent with chloracne, the manifestations of the thighs and groin were consistent with hidradenitis suppurativa, and that the appearance of the skin on the feet was consistent with tinea pedis.  

Private outpatient treatment records dated in July 2015 disclose that the Veteran had an actinic keratosis, left superior parietal scalp, and seborrheic keratoses on the abdomen and trunk, with no evidence of recurrence of squamous cell carcinoma or dysplastic nevus previously removed.  

1.  Claim for service connection for tinea pedis

The VA examiner who conducted the September 2008 skin examination concluded that the Veteran had no active skin condition "which can be related" to the Veteran's service.  The VA examiner who conducted examination in May 2012 assigned a diagnosis of tinea pedis, but provided no opinion as to etiology of onset of that disorder.  A VA provider who treated the Veteran in December 2012 noted that the Veteran had tineas pedis, and noted the Veteran's report that that disease "comes and goes."  

The VA examination report provided in May 2012 disclosed that the Veteran had findings consistent with chloracne.  

A VA provider who treated the Veteran for tinea pedis in January 2013 noted that the Veteran reported that he had treated his feet for athlete's foot since service.  The provider opined that tinea pedis was common among those who served in Vietnam due to exposure to heat, sweating and water.  The provider opined that it was more than 50 percent likely that the Veteran's tinea pedis initially occurred during his service in Vietnam, and further opined that tinea pedis was "a chronic condition once it develops even with treatment."

In October 2016, VA medical opinion which addressed the Veteran's contention that current tinea pedis was related to the Veteran's service.  The reviewer stated that service treatment records disclosed treatment of "foot trouble" which was treated daily for less than two weeks in December 1967.  The reviewer noted that there were no further notes about a foot disorder in service, and noted that private sector records included no notes that the Veteran was treated for a continuation of a foot disorder treated in service.  Tinea pedis was not present on VA examination in September 2008, but was present at the time of examinations in 2012 and in 2016.  
The reviewer concluded that the considerable period of time without continuity of the same complaints severed the causal connection to current tinea pedis.  

Private clinical records, primarily from 1994 to 2008, disclose evaluation and treatment of the Veteran's skin, including for skin cancer.  These records are devoid of notation that the Veteran complained of or was treated for tinea pedis.  It is not credible that the Veteran would not have reported symptoms of tinea pedis to the providers who were treating him for other skin disorders, if symptoms of tinea pedis were present.  

It is not credible that the providers who treated the Veteran for skin cancer would not have evaluated the skin on the Veteran's feet, or, at a minimum, asked the Veteran if he had symptoms of any disorder of the skin of the feet.  It is not credible that the providers would have failed to report or treat a skin condition on the Veteran's feet if it were observed.  For these reasons, the private clinical records from 1994 to 2008 are strongly unfavorable to the Veteran's claim for service connection for tinea pedis.  

The unfavorable 2016 VA opinion is particularly persuasive, because it summarizes and discusses the significance of the available post-service private and VA clinical evidence since the Veteran's service discharge.  In comparison, the favorable 2013 opinion was based on the Veteran's report that he had experienced tinea pedis "off and on" since service.  It does not appear that the provider who wrote the favorable opinion was aware of the gap in medical treatment of tinea pedis from 1994 to 2012.   

The reviewer who provided the unfavorable 2016 VA opinion explained that the fact that tinea pedis was not present on the first VA examination during the appeal period, in 2008, but was present during later examinations, was consistent with the infectious nature of a fungal infection like tinea pedis.  The reviewer noted that tinea pedis can be transmitted when an uninfected person touches a person who has the infection.  The reviewer noted that pes planus fungi can live on damp surfaces, so it can be contracted from floors in public showers or locker rooms, and a fungal infection may be spread by a pet.  

The reviewer opined that, given the lengthy interval between the Veteran's service separation (1968) and the claim for service connection 40 years later, it was more than likely that the tinea pedis present in 2012 was a new infection with tinea pedis.  The reviewer explained, in essence, that it was less than likely that tinea pedis present in 2012 was a recurrence of the same infection treated during the Veteran's service decades ago, given that the Veteran had experienced periods during which tinea pedis was not present.  

This explanation is highly persuasive.   The Veteran's report that he experienced tinea pedis off and on after service is credible, but the Veteran, as a lay person, is not competent to provide a persuasive opinion that episodes of tinea pedis from 2012 to the present were recurrences of the same tinea pedis infection he had in service rather than new exposures to the communicable disease, given that the infection was absent at the beginning of the appeal period.  

The 2016 medical opinion is the most persuasive and probative evidence of record.  That unfavorable opinion places the preponderance of the evidence against the claim.  There is no reasonable doubt.  The claim for service connection for tinea pedis must be denied.  

2.  Claim for service connection for skin cancer 

The clinical records establish that a squamous cell carcinoma was removed from the Veteran's chin in 2007 and a junctional melanocytic nevus was removed from the Veteran's chest in 1997.  

The examiner who provided a January 2013 opinion noted that actinic keratoses and nonmelanomatous skin cancers are due to ultraviolet light exposure and are common among people who live in Florida.  The examiner further noted that these abnormalities of the skin "typically affect the face and forearms."  The examiner concluded that it was as likely as not that the Veteran's service in Vietnam contributed to his nonmelanomatous skin lesions on the trunk, as he had "boils" and "cysts" on the trunk, and a diagnosis of hidradenitis suppurativa, but opined that it was less than likely that actinic keratoses and skin cancers on his face and forearms were due to his service.  See August 2016 VA Clinical Documents, Legacy Content Manager Documents, pages 29, 30; May 2012 VA examination report, C&P Skin Diseases. 

Private treatment records dated in 2015 disclose that the Veteran has benign seborrheic keratoses and an actinic keratosis.  

In an August 2015 addendum, a VA provider noted review of additional private records.  A July 2016 VA medical opinion reflects that the clinician who provided the opinion reviewed the recent VA clinical records and additional private clinical records, including private records from PM, MD.  Both reviewers indicated that their opinions were unchanged by the additional records.  

Generally, skin cancers, with the exception of dermatofibrosarcoma protuberans, are not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  No provider has suggested that a diagnosis of dermatofibrosarcoma protuberans may be assigned for the Veteran's excised skin cancers or the post-excision residuals of those cancers.

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32,540 (June 8, 2010).  There is no presumption of service connection applicable for the types of skin cancers diagnosed in this case.  

The VA medical opinions rendered in January 2012, January 2013, and August 2015, with an addendum opinion in July 2016, establish that it is not as likely as not that nonmelanomatous skin lesions on the Veteran's truck were due to his service.  These opinions establish that melanomatous skin cancers of the truck and skin cancers removed from the Veteran's arms or face were more likely due to his sun exposure in Florida after his service.  

The Veteran has not submitted any medical additional evidence or information disclosing or suggesting that any of his skin cancers might be linked to his service, other than his own lay testimony.  The Veteran's testimony before the Board indicated his belief that exposure to herbicides caused skin cancer.  However, the Veteran, as a lay person, is not competent to provide medical opinion as to the etiology or onset of skin cancer, as this is not an injury observable by a lay person.  

There is no competent evidence suggesting that the Veteran's skin cancer of the face (chin), arm, or dysplastic melanocytic nevus of the chest are etiologically related to his exposure to herbicides in service or otherwise related to service.  The Veteran's skin cancers may not be presumed to have been incurred in service.  Accordingly, the claim for service connection for skin cancer, or any residuals thereof, must be denied.

3.  Claim for service connection for a skin disorder other than skin cancer or tinea pedis, to include chloracne

The examiner who conducted May 2012 VA examination of the skin determined that the Veteran had cysts behind the ears and a few open comedones consistent with chloracne.

An August 2015 VA outpatient treatment note reflects that the Veteran had an exteriorized cyst of the left axilla with open comedones around it on the medial upper axillary arm.  There were large comedones and evidence of treatment of a cyst on the Veteran's posterior neck.  Old, stable acne of the face, central chest, and back was noted.  Scarring from old inflammatory lesions of bilateral upper thighs, buttocks, and groin without evidence of current lesions, was present.  The assigned diagnoses were inactive hidradenitis suppurativa, burned-out acne vulgaris, and sparse actinic keratoses, scalp and face.  

The examiner who conducted the August 2015 examination opined that the Veteran's acne vulgaris conglobata with scarring of the neck and face with many large comedones on the neck, axilla, thighs, and buttocks was "very stable."  When occasional inflammatory cysts would flare up, the flare-ups were controlled with antibiotics.  The examiner stated that the active draining lesions and distortion of tissues found in hidradenitits suppurativa was lacking.  The examiner opined that the Veteran may have had acne before he went to Vietnam in 1967, but that he certainly had acne of a type consistent with chloracne within one year following service.  The examiner but the long-term severity of the disability was more likely than not to have been related to exposure to dioxin, as this is a recognized outcome or consequence of exposure to herbicides.  

The RO determined that an examiner's August 2015 opinion that hidradenitis suppurative was not present was an unfavorable opinion that required denial of the claim for service connection for a skin disability.  However, the examiner's opinion also noted that the current severity of acne vulgaris conglobata, with occasional flare-ups still requiring use of antibiotics some 40 years after the Veteran's service, discharge was a result of his exposure to herbicides.  This portion of the opinion is favorable to the Veteran's claim for service connection.

Additional private clinical records were received after the 2015 VA opinion was rendered.  In an August 2016 addendum opinion, the reviewer opined that the Veteran's actinic keratosis was caused by sun damage.  The addendum opinion noted that the finding of benign seborrheic keratoses and of an actinic keratosis on a man who lived in Florida was a common finding, which the reviewer determined did not change the opinion in any way.   

The 2012 and 2015 VA opinions, which include a diagnosis of chloracne or permanently-increased severity of acne vulgaris conglobata, are favorable to the Veteran's claim for service connection for a skin disability diagnosed as chloracne.  The preponderance of the evidence is against service connection for any skin disability other than chloracne, to include actinic keratosis or seborrheic keratosis.  Resolving reasonable doubt in the Veteran's favor, the claim for service connection for chloracne or other acne consistent with chloracne may be granted.  
ORDER

The claim for service connection for a skin disability of the feet, to include dermatophytosis, tinea pedis, dermatitis, or jungle rot, is denied.

The claim for service connection for a melanomatous cancer of the trunk or any skin cancer of the face or arms, to include as due to exposure to Agent Orange, is denied.

The claim for service connection for chloracne, to include acne vulgaris conglobata consistent with chloracne, is granted.  The claim is granted to this extent only.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


